                                              Case 3:18-cv-00384-LB Document 41 Filed 10/08/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                      UNITED STATES DISTRICT COURT

                                   9                                     NORTHERN DISTRICT OF CALIFORNIA

                                  10                                              San Francisco Division

                                  11       KEISHNA BUNN,                                          Case No. 3:18-cv-00384-LB
                                  12                        Plaintiff,
Northern District of California
 United States District Court




                                                                                                  ORDER GRANTING THE
                                  13                v.                                            PLAINTIFF’S COUNSEL’S MOTION
                                                                                                  FOR ATTORNEY’S FEES
                                  14       NANCY A. BERRYHILL,
                                                                                                  Re: ECF No. 36
                                  15                        Defendant.

                                  16

                                  17                                               INTRODUCTION

                                  18         The court previously granted the plaintiff’s motion for summary judgment and remanded the

                                  19   action to the Social Security Administration for further proceedings.1 On remand, the plaintiff

                                  20   received a past-due benefits award.2 Her counsel now seeks fees of $17,987.46, which is within

                                  21   the 25-percent limit in 42 U.S.C. § 406(b) and the representation agreement with his client.3 The

                                  22   court can decide this matter without oral argument. See Civil L.R. 7-1(b). The court grants the

                                  23   motion.4

                                  24

                                  25   1
                                        See Order – ECF No. 31. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                  26   citations are to the ECF-generated page numbers at the top of documents.
                                       2
                                           Notice of Award – ECF No. 36-3 at 1–3.
                                  27   3
                                           Motion for Attorney’s Fees – ECF No. 36.
                                  28   4
                                           The court declines the plaintiff’s counsel’s request to apply a 4.08 multiplier. See id. at 4–6.

                                       ORDER – No. 18-cv-00384-LB
                                              Case 3:18-cv-00384-LB Document 41 Filed 10/08/20 Page 2 of 3




                                   1                                                STATEMENT

                                   2         The Commissioner awarded the plaintiff $72,632.56.5 The court previously awarded $3,949.80

                                   3   in attorney’s fees under the Equal Access to Justice Act (“EAJA”).6

                                   4         The plaintiff has a fee agreement with her lawyer that provides for a 25-percent contingency

                                   5   fee of the award as of the final decision, which makes $71,949.84 the relevant amount.7 The

                                   6   plaintiff’s attorney seeks $17,987.46 in fees, which is within 25 percent of $71,949.84. The

                                   7   Commissioner filed a response to the plaintiff’s motion asking the court to consider the

                                   8   reasonableness of the fee award (including the plaintiffs’ counsel’s multiple requests for

                                   9   extensions) and order the plaintiff’s counsel to refund the EAJA fees to the plaintiff.8 The

                                  10   plaintiff’s counsel agreed that he will refund the EAJA fees and send $500.00 to “acknowledge the

                                  11   multiple extensions.”9

                                  12                                                ANALYSIS
Northern District of California
 United States District Court




                                  13         Under 42 U.S.C. § 406(b), “[w]henever a court renders a judgment favorable to a [social

                                  14   security] claimant . . . , the court may determine and allow as part of its judgment a reasonable

                                  15   fee” for the claimant’s counsel, which can be no more than 25 percent of the total of past-due

                                  16   benefits awarded to the claimant. 42 U.S.C. § 406(b)(1)(A). A court may award such a fee even if

                                  17   the court’s judgment did not immediately result in an award of past-due benefits; where the court

                                  18   has rendered a judgment favorable to a claimant by reversing an earlier determination by an ALJ

                                  19   and remanding for further consideration, the court may calculate the 25-percent fee based upon

                                  20   any past-due benefits awarded on remand. See, e.g., Crawford v. Astrue, 586 F.3d 1142 (9th Cir.

                                  21   2009) (en banc).

                                  22         In considering a motion for attorney’s fees under § 406(b), the court must review counsel’s

                                  23   request “as an independent check” to ensure that the contingency fee agreement “yield[s]

                                  24

                                  25   5
                                           Notice of Award – ECF No. 36-3 at 2–3.
                                  26
                                       6
                                           Order – ECF No. 35.
                                       7
                                           Fee Agreement – ECF No. 34-1 at 1.
                                  27   8
                                           Commissioner’s Response to Motion – ECF No. 37 at 7, 9–12.
                                  28   9
                                           Motion for Attorney’s Fees – ECF No. 36 at 4.

                                       ORDER – No. 18-cv-00384-LB                          2
                                            Case 3:18-cv-00384-LB Document 41 Filed 10/08/20 Page 3 of 3




                                   1   reasonable results.” See Gisbrecht v. Barnhart, 535 U.S. 789, 807 (2002). Section 406(b) “does

                                   2   not displace contingent-fee agreements within the statutory ceiling; instead, § 406(b) instructs

                                   3   courts to review for reasonableness fees yielded by those agreements.” Id. at 808–09. To evaluate

                                   4   the reasonableness of a fee request under § 406(b), the court considers the character of the

                                   5   representation and the results achieved. Id. at 808; see also Crawford, 586 F.3d at 1151. This

                                   6   includes analyzing whether substandard representation justifies awarding less than 25 percent in

                                   7   fees; any delay in the proceedings attributable to the attorney requesting the fee; whether the

                                   8   benefits of the representation are out of proportion to time spent on the case; and the risk counsel

                                   9   assumed by accepting the case. See Crawford, 586 F.3d at 1151–52 (citing Gisbrecht, 535 U.S. at

                                  10   808). If an attorney “is responsible for delay. . . a reduction [of fees] is in order so that the attorney

                                  11   will not profit from the accumulation of benefits during the pendency of the case in court.”

                                  12   Gisbrecht, 535 U.S. at 808 (cleaned up); see also Crawford, 586 F.3d at 1151.
Northern District of California
 United States District Court




                                  13       The court must offset an award of § 406(b) attorney’s fees by any award of fees granted under

                                  14   the EAJA. Gisbrecht, 535 U.S. at 796; Parrish v. Comm’r of Soc. Sec., 698 F.3d 1215, 1218 (9th

                                  15   Cir. 2012).

                                  16       The 25-percent contingency-fee agreement is within § 406(b)(1)(A)’s ceiling, and the amount

                                  17   is reasonable. Furthermore, the court finds that the reduction in plaintiff’s counsel’s fee request by

                                  18   $500.00 (rounded up from $449.68) is appropriate.

                                  19

                                  20                                              CONCLUSION

                                  21       The court finds that a fee award of $17,987.46 is reasonable under § 406(b). The plaintiff’s

                                  22   counsel must refund the plaintiff the EAJA fees and the $500.00, which results in a net

                                  23   (remaining) fee award of $13,537.66.

                                  24       IT IS SO ORDERED.

                                  25       Dated: October 8, 2020

                                  26                                                      ______________________________________
                                                                                          LAUREL BEELER
                                  27                                                      United States Magistrate Judge
                                  28

                                       ORDER – No. 18-cv-00384-LB                          3
